Citation Nr: 0801813	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  95-12 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a hammertoe deformity 
of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to June 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1991 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement for service connection 
for a hammertoe deformity of the left foot.  Jurisdiction has 
since been transferred to the Montgomery, Alabama RO. 

Written notice of the action taken and of the veteran's 
appellate rights was furnished to him in a letter dated in 
July 1991. Received by the Montgomery RO in December 1991 and 
by the Los Angeles RO in January 1992 was a written statement 
from the veteran, wherein he made specific reference to the 
RO's letter of July 1991, notifying him of the denial of his 
claim, and indicated that he was petitioning for relief and 
ultimately, if necessary, review by the Board. That statement 
by the veteran was not determined to be a notice of 
disagreement (NOD) by the RO at the time.  As such a 
statement of the case was not prepared and the claim remained 
open.

Subsequently by rating action in November 1994 the St. 
Petersburg, Florida RO denied the claim as a claim to reopen 
the claim of service connection for a hammertoe deformity of 
the left foot.

The issue whether new and material evidence was presented to 
reopen a claim for service connection for a left foot 
hammertoe deformity was previously before the Board in 
November 1997, January 2000, and September 2003.  Each time 
this issue was remanded to the RO for additional development 
and returned to the Board for further consideration.

In October 2005 the Board determined that the veteran's 
statement received by the RO in December 1991 was a valid 
notice of disagreement to the July 1991 rating decision.  As 
such the claim was reopened and remanded to the RO for proper 
notification and readjudication of the issue of service 
connection.  It has now been returned to the Board.

The veteran presented testimony at the Board in September 
1997 before a Veterans Law Judge who is no longer employed at 
the Board. The veteran was offered an opportunity for an 
additional hearing, and in February 2002, he presented 
testimony at a Travel Board hearing conducted by the 
undersigned. Transcripts of both hearings are associated with 
the veteran's claims folders.

The Board notes that the veteran has been granted individual 
unemployability from July 31, 2000.  Service connection has 
also been granted for bilateral plantar keratosis.


FINDING OF FACT

A left foot hammertoe deformity was first diagnosed many 
years after the veteran's separation from service, and no 
competent evidence is of record which relates a left foot 
hammertoe deformity to his term of active duty.


CONCLUSION OF LAW

A left foot hammertoe deformity was not incurred in or 
aggravated by service, and arthritis of the left foot may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the VCAA have been met. There is no issue 
as to providing an appropriate application form or 
completeness of the application. VA notified the veteran in 
March, October, and December 2004, November and December 
2005, and January 2007 correspondence, as well as in an April 
2007 supplemental statement of the case, of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain. VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations. VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned. While the appellant may not 
have received full notice prior to the initial decision, 
after pertinent notice was provided the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication. 

Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." 

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

As a layperson, the veteran is not competent to establish by 
his own opinion that he has such a disorder (or relate such 
disability to service).  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Background

The veteran claims entitlement to service connection for a 
hammertoe deformity of the left foot.  In statements and 
testimony he in essence, reports developing a hammer toe 
deformity of the left foot as a result of having to wear 
pointy toed shoes for his first three days of basic training 
until he received boots. In addition he had to perform 
security duty in the rain without rain boots and his boots 
may have shrunk and compressed his toes.  

The veteran's service medical records note treatment in June 
1975 for plantar calluses of the left foot. He was treated by 
trimming the calluses and applying salicylic acid pads. There 
was no subsequent treatment or complaints in service.  There 
are no records of any complaints, treatment or diagnosis of a 
hammertoe deformity of the left foot noted in service.  As 
previously noted the veteran is service connected for plantar 
calluses, bilaterally.

In a June 1990 VAMC treatment record the clinician noted claw 
foot and hammertoes with calluses, left foot.  August 1990 x-
rays noted changes in the
Left foot involving the 2nd and 3rd toes left and 3rd toe on 
the right foot.  

In September 1990 the veteran underwent surgery to repair the 
left foot hammertoe deformity. At the time he noted 
difficulty wearing shoes due to a callus formation on the 
dorsum of the left foot.  He also reported a 2 to 3 year 
history of a left foot hammertoe deformity.  

In an August 1993 VA examination the veteran reported 
occasional left foot pain when walking and had a clawfoot 
deformity of the left foot involving the 1st and 2nd toes.  
The examiner noted a mild clawfoot deformity of the 2nd toe, 
left foot. The diagnosis was claw deformity of the left foot, 
mild.

In a February 2001 general VA examination the veteran noted 
that he had surgery on his foot as a child.  He also reported 
undergoing surgery for left foot hammertoe deformity.  The 
examiner noted a painful scar over the dorsum, left foot, 2nd 
toe. The diagnosis was history of surgery, hammertoe 
deformity of the left foot.

Subsequently the Board in an August 2002 evidence development 
memorandum requested a medical opinion regarding the 
hammertoe deformity of the left foot from the February 2001 
VA examiner.

In a May 2003 addendum to the February 2001 VA examination 
the examiner noted that a review of the service medical 
records found no mention of hammertoes in the October 1974 
enlistment examination. Neither was any foot disorder listed 
in the veteran's medical history. The May 1977 separation 
examination was silent as to any foot abnormalities.  The 
examiner opined, "Therefore, it is not likely that this 
disorder developed during his active service."

The file contains a March 1996 Social Security Administration 
determination awarding the veteran a disability pension 
primarily for his shoulder and psychiatric conditions.

Analysis

Following review of the complete evidentiary record, the 
Board finds that service connection for a hammertoe deformity 
of the left foot is not warranted.  A hammertoe deformity of 
the left foot is not shown to have had its onset in service 
or to be otherwise related thereto. The evidence of record 
shows that in-service medical records do not document 
clinical manifestations of a hammertoe deformity of the left 
foot.  The VA physician who conducted the February 2001 VA 
examination opined in May 2003 that it was not likely that 
the hammertoe deformity of the left foot disorder developed 
during active service.  No competent evidence to the contrary 
is of record.

While not pled as such, the Board also finds that presumptive 
service connection is not warranted for arthritis of the 2nd 
and 3rd toes of the left foot because there is no competent 
evidence showing a compensably disabling arthritic condition 
of the left foot within the first year following separation 
from active duty.

Based on the foregoing evidence the veteran is not entitled 
to service connection for a hammertoe deformity of the left 
foot. The preponderance of the competent evidence is against 
linking the claimed disorder to service. Without competent 
evidence linking a current disorder to service the Board 
finds that a hammertoe deformity of the left foot is not 
proximately due to service.

In reaching this decision the Board considered the veteran's 
own argument that a left foot hammertoe deformity was 
incurred while on active duty. There is no evidence, however, 
showing that the veteran has the medical training necessary 
to offer an opinion which requires specialized medical 
knowledge. As such, the veteran is not competent to offer 
such an opinion. Espiritu, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(l).

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for a hammertoe deformity of the left foot 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


